Title: Enclosure: Henry Knox to James McHenry, 5 August 1798
From: Knox, Henry
To: McHenry, James



Boston Augt. 5th. 1798
Sir,

I have recieved your letter dated on the 25th. ultimo, informing me that the President of the United States, by and with the advice and consent of the Senate, had been pleased to appoint me a Major General in the Army.
Impressed as I am with the conviction, that our Country, is about to enter into a Contest in which its existence as an independent nation will be involved, I should promptly have accepted the appointment however inconvenient to my private affairs, had not the following paragraph of your letter peculiarly attracted my notice.
“It may be proper to mention, that the nominations to the Senate for General officers of the established and provisional army were presented on the same day, and in the order, in which they appear in the annexed list, and that in registering them in this department the same order will be observed.”
The names placed before mine, on the list are those of Generals Hamilton and Pinckney.
It is to be presumed you are not uninformed of the military precedence I sustained in the late war relatively to those Gentlemen.
General Hamilton was a Captain in the year 1776 in the Corps of Artillery which I commanded; and in the latter part of the same year, I had the rank of Brigadier General.
In 1777 he was appointed an aid de Camp to the Commander in Chief with the incidental rank of Lt Colonel, which was his highest grade. I was established a Major General from November 1781.

The precise state of General Pinckney’s rank, is not at present recollected. He was Colonel the greater part of the war, and obtained the rank of Brigadier General, either by actual appointment, or by virtue of the General resolve respecting brevet rank in the year 1783.
It is therefore important previously to my answering affirmatively or negatively, as to an acceptance, that you inform me on these points.
Whether the order of names, as specified in the list, is intended to establish, the priority of rank? Or whether the former relative rank is intended to govern, according to the heretofore established principles, and invariable practice? Those principles determine explicitly That all appointments, made in the same grade and on the same day, are to be governed by the former relative rank.
It is far from my intention, to deny the perfect right of the Supreme Executive to direct the precedence of all officers in the same grade in the manner he shall please. In such a case however, it would be essential, that the priority should be decidedly specified. For if such specifications should be wanting, no military tribunal would consider the order of names a sufficient cause, to destroy, or reverse the former relative situations.
If the rules for deciding rank, founded upon resolves, or laws of Congress, under the Confederation and which have since continued to operate, as a part of the Military Code, have been repealed or annulled, it would be acceptable to me, to be informed by you, when, and by what authority the repeal was effected.
If these rules should be suspended or violated in the present instance, for a special purpose, the assertion is ventured, that recourse must be had to them again as the laws, whereby to decide the ranks, between officers of the same grades, who under various circumstances of claims, may be brought into the Army, about to be raised.
Anxiously desirous, of endeavouring to serve my Country and its Government, in a cause, altogether pure and just; I shall ever regret any circumstance which may oppose insurmountable obstacles to the measure, unless upon terms, which would constantly excite sensations of public degradation.

I have the honor to be Sir, with much consideration,   Your humble Servant

H Knox
The HonorableThe Secretary of War

